                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
MAIN STREET AMERICA           :
ASSURANCE COMPANY             :       Civil No. 3:18CV02073(JCH)
                              :
v.                            :
                              :
VINCENT SAVALLE and           :
LEE WINAKOR                   :       September 16, 2019
                              :
------------------------------x

     RULING ON DEFENDANT SAVALLE’S MOTION TO COMPEL [Doc. #39]

     Pending before the Court is a motion by defendant Vincent

Savalle (“Savalle”) seeking to compel further responses to his

written discovery requests directed to plaintiff Main Street

America Assurance Company (“Main Street”). [Doc. #39]. Main

Street has filed an objection to Savalle’s motion. [Doc. #50].

For the reasons articulated below, and to the extent Savalle’s

motion may be construed as seeking to compel the production of a

privilege log, the Court GRANTS, in part, Savalle’s Motion to

Compel. [Doc. #39].

A.   Background

     The Court presumes general familiarity with the background

of this matter. However, the Court will briefly address the

procedural and factual background as relevant to the pending

motion to compel.



                                  1
    Main Street brings this action seeking a declaration of its

rights under a “Businessowners Policy” issued to Savalle. See

generally Doc. #19, Amended Complaint. Specifically, Main Street

seeks a declaration that it is not obligated to defend or pay

the claims that Lee Winakor (“Winakor”), Savalle’s co-defendant

here, brought against Savalle in state court. See generally id.

Winakor obtained a judgment in the state court against defendant

Savalle as a result of Savalle’s alleged faulty workmanship at

Winakor’s property. See id. at ¶5, ¶¶12-16. That judgment is

currently being appealed. See Doc. #27 at 6.

    Main Street asserts that Savalle failed to provide notice

of Winakor’s lawsuit, and that the claims asserted against

Savalle by Winakor in the underlying state court litigation are

not covered by the policy at issue. See id. at ¶¶17-19, ¶¶23-26,

¶¶31-35, ¶¶40-45. Savalle has filed a counterclaim against Main

Street alleging, inter alia, that his office manager telephoned

plaintiff’s agent, Marcus Insurance, “to advise it of the

Winakor lawsuit ... on July 22, 2015, at the defendant Savalle’s

direction[.]” Doc. #20 at 5. As stated in the parties’ Rule

26(f) report, Savalle contends that Main Street “breached its

duty to defend him, to his substantial cost, and that [Main

Street’s] breach bars it from the protection of the terms of the

policy[.]” Doc. #25 at 2-3.




                                2
    On August 12, 2019, Savalle filed the motion to compel now

at issue, asserting that Main Street had failed “to answer five

of the seven interrogatories the named defendant propounded to

it on June 19, 2019, and likewise failed to respond to all but

one or two of his six requests for production[.]” Doc. #39 at 1.

On August 13, 2019, Judge Janet C. Hall referred Savalle’s

motion to compel to the undersigned. [Doc. #40].

    On that same date, the Court ordered that counsel for Main

Street and Savalle engage in a follow-up meet-and-confer

conference, either by telephone or in person. See Doc. #41. The

Court further ordered that: (1) Main Street and Savalle file a

joint status report by August 28, 2019, detailing which of

Savalle’s discovery requests had been resolved by agreement, and

which remained outstanding for the Court’s adjudication; and (2)

Main Street file a response to Savalle’s motion by August 30,

2019. See id. The Court scheduled a telephonic discovery

conference for September 6, 2019, to address any issues that had

not been resolved by agreement of the parties. See id.; see also

Doc. #44.

    On August 28, 2019, Main Street and Savalle timely filed

their joint status report. [Doc. #46]. Main Street and Savalle

reported that they had successfully resolved the disputes

surrounding Interrogatories 2, 3, 4, 6, and 7, as well as

Request for Production 11. See id. at 1. Main Street and Savalle


                                3
were unable to reach an agreement with respect to Interrogatory

5, and Requests for Production 12 and 13. See id.

     On August 28, 2019, Main Street filed a motion to continue

the September 6, 2019, telephonic status conference, due to the

unavailability of its counsel. [Doc. #45]. In light of the

representation that Main Street’s counsel was unavailable for

the status conference, and where only three discovery requests

remained for the Court’s adjudication, the Court canceled the

September 6, 2019, telephonic discovery conference and indicated

that it would rule on the motion to compel once Main Street

responded to the motion. See Doc. #47. Main Street timely filed

its objection to the motion to compel on August 30, 2019. [Doc.

#50].

B.   Applicable Law

     Rule 26(b)(1) of the Federal Rules of Civil Procedure sets

forth the scope and limitations of permissible discovery:

     Parties may obtain discovery regarding any nonprivileged
     matter that is relevant to any party’s claim or defense
     and proportional to the needs of the case, considering
     the importance of the issues at stake in the action, the
     amount in controversy, the parties’ relative access to
     relevant information, the parties’ resources, the
     importance of the discovery in resolving the issues, and
     whether the burden or expense of the proposed discovery
     outweighs its likely benefit. Information within this
     scope of discovery need not be admissible in evidence to
     be discoverable.

Fed. R. Civ. P. 26(b)(1). “[T]he burden of demonstrating

relevance remains on the party seeking discovery.” Bagley v.


                                4
Yale Univ., 315 F.R.D. 131, 144 (D. Conn. 2016) (citation

omitted), as amended (June 15, 2016); Republic of Turkey v.

Christie’s, Inc., 326 F.R.D. 394, 400 (S.D.N.Y. 2018) (same).

Once the party seeking discovery has demonstrated relevance, the

burden then shifts to “[t]he party resisting discovery ... [to]

show[] why discovery should be denied.” Cole v. Towers Perrin

Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn. 2009) (alterations

added).

C.   Discussion

     Savalle seeks to compel responses to the following

discovery requests:

     Interrogatory 5: Please state whether [Main Street], or
     any officer or body of [Main Street], considered legal
     action against the Charles G. Marcus Agency in
     connection with the present action.

     Request for Production 12: Any and all documents,
     recommendations,    reports,    analysis,   memoranda,
     messages, emails and correspondence that informed or
     were considered by the decision-maker in arriving at
     his, her, its or their decision to participate in the
     defense of the underlying claim, including the pending
     appeal to the Connecticut Appellate Court.

     Request for Production 13: Any and all documents,
     recommendations,    reports,    analysis,    memoranda,
     messages, emails and correspondence that informed or
     were considered by the decision-maker in arriving at
     his, her, its, or their decision to pursue, or not
     pursue, action against the Charles G. Marcus Agency.

Doc. #39-1 at 3, 5. Main Street did not respond to these

requests, and instead lodged numerous objections, including,




                                5
inter alia, that each request is overbroad and unduly

burdensome. See id. at 3, 5-6.1

     Central to this dispute are Main Street’s objections on the

grounds of the attorney-client privilege and the work product

doctrine. Main Street objected, in pertinent part, that each

request “seeks information and/or documents protected by the

attorney-client privilege and/or work product doctrine, or

information and/or documents prepared in anticipation of

litigation.” Doc. #39-1 at 3, 5-6.

     Defendant Savalle asserts that because Main Street failed

to provide a privilege log in support of its claims of privilege

and work product protection, the Court should find Main Street’s

claims of privilege waived. See Doc. #39-3 at 4. Main Street

concedes that it has not produced a privilege log, but asserts

it should not be required to do so because: (1) the discovery

requests at issue are improper as each seeks privileged

materials on its face; and (2) it would be unduly burdensome to

produce a privilege log. See generally Doc. #50 at 4-7.

     “[T]he burden of establishing the existence of an attorney-

client privilege or work product protection rests with the party


1 In light of the discrete claims asserted in both the Amended
Complaint and Counterclaim, the Court is skeptical that
Interrogatory 5 and Request for Production 13 seek relevant
information that is proportional to the needs of the case. Main
Street, however, did not object to these requests on that
ground.


                                  6
asserting the privilege/protection.” OneBeacon Ins. Co. v.

Forman Int’l, Ltd., No. 04CV2271(RWS), 2006 WL 3771010, at *4

(S.D.N.Y. Dec. 15, 2006); see also Bernstein v. Mafcote, Inc.,

No. 3:12CV311(WWE), 2014 WL 3579522, at *7 (D. Conn. July 21,

2014) (“The party asserting work product protection bears the

heavy burden of establishing its applicability.” (citation and

internal quotation marks omitted)). Thus, Main Street, “the

party seeking to invoke the privilege[,] must establish all

elements of the privilege. This burden can be met only by an

evidentiary showing based on competent evidence, and cannot be

discharged by mere conclusory or ipse dixit assertions.” Bowne

of New York City, Inc. v. AmBase Corp., 150 F.R.D. 465, 470

(S.D.N.Y. 1993); see also Davis v. City of New York, No.

10CV699(SAS)(HBP), 2012 WL 612794, at *5 (S.D.N.Y. Feb. 27,

2012) (“As the parties asserting privilege, defendants have

the burden of establishing through [their] privilege log,

affidavits, or other evidentiary material that the elements of

the privilege exist.”), on reconsideration in part, 2012 WL

2401973 (June 26, 2012).

    “An essential step in meeting the burden of establishing

the existence of a privilege or an immunity from discovery is

the production of an adequately detailed privilege log

sufficient to enable the demanding party to contest the claim.”

Horace Mann Ins. Co. v. Nationwide Mut. Ins. Co., 240 F.R.D. 44,


                                7
47 (D. Conn. 2007) (citation and internal quotation marks

omitted); accord Davis v. Hunt Leibert Jacobson P.C., No.

3:12CV1102(JBA), 2016 WL 3349629, at *3 (D. Conn. June 10,

2016). The production of a privilege log is mandated by both the

Federal Rules of Civil Procedure and the District’s Local Rules.

See Fed. R. Civ. P. 26(b)(5)(A); D. Conn. L. Civ. R. 26(e) (“In

accordance with Fed. R. Civ. P. 26(b), when a claim of privilege

or work product protection is asserted in response to a

discovery request for documents or electronically stored

information, the party asserting the privilege or protection

shall serve on all parties a privilege log.” (emphasis added)).

    The importance of providing a privilege log, both to a

party’s adversary, and to the Court, for assessing claims of

privilege, cannot be understated. As noted by Judge Thomas P.

Smith:

    The purpose of preparing the privilege log is to assist
    the court and the parties in performing the careful
    analysis that a privilege or immunities evaluation
    demands. An invocation of a claim of privilege without
    producing an accompanying privilege log can be an
    unfair discovery tactic that increases delay in the
    resolution of lawsuits, fosters excessive motion
    practice, increases the costs of litigation, and greatly
    increases the work of the court. In addition, the very
    act of preparing a privilege log has a salutary effect
    on the discovery process by requiring the attorney
    claiming a privilege to actually think about the merits
    of assertion before it is made, and to decide whether
    such a claim is truly appropriate. Moreover, the
    requirement of a privilege log is intended to underscore
    the gravity, if not the solemnity, of an assertion that
    otherwise    presumptively discoverable documents    are


                                8
    exempt from discovery. The requirement that detail be
    provided operates to discourage pro forma, half-baked,
    dilatory, and even jocular assertions of privilege.

Horace Mann, 240 F.R.D. at 47. Other judges in this District

have similarly emphasized the importance of a privilege log.

See, e.g., Hunt Leibert, 2016 WL 3349629, at *3 (“The purpose of

preparing the privilege log is to enable the Court and the

parties to make an intelligent decision as to whether a

privilege ... exists, and to reduce the need for in camera

examination of the documents[.]” (internal citation and

quotation marks omitted)); Jones v. Midland Funding, LLC, No.

3:08CV802(RNC), 2009 WL 3107461, at *2 (D. Conn. Sept. 22,

2009).

    Main Street asserts that it should not be required to

produce a privilege log because Savalle’s requests “are patently

improper[.]” Doc. #50 at 1. In support of that assertion, Main

Street relies primarily on the plain language of Rule 26(b). See

Doc. #50 at 3-4. It does not cite any case law directly

supporting that position. Regardless, Main Street is obligated

to provide Savalle with a privilege log to support its claims of

privilege and work product protection. See, e.g., Sidari v.

Orleans Cty., No. 95CV7250(HBS), 2000 WL 33597212, at *2

(W.D.N.Y. Mar. 31, 2000) (“[T]he plaintiff asserts that the

material requested is subject to the attorney work-

product privilege. On its face, it would appear that at least


                                9
some of the requested information may be subject to the attorney

work-product privilege. ... [E]ven in such cases the party

asserting such a privilege is obligated to make the claim

expressly and shall describe the nature of the documents,

communications, or things not produced or disclosed in a manner

that, without revealing information itself privileged or

protected, will enable other parties to assess the applicability

of the privilege or protection.” (citation and internal

quotation marks omitted)). “Rule 26(b)(5) does not end with the

caveat, ‘if the party feels like it.’ It is in no way optional.

Nor does it matter that plaintiffs feel that the creation of a

privilege log would be ‘burdensome and wasteful.’” JDS

Therapeutics, LCC v. CVS Pharmacy, Inc., No. 15CV4365(JSR), 2015

WL 6459092, at *2 (S.D.N.Y. Oct. 22, 2015).

    In that regard, Main Street contends that preparing a

privilege log would be unduly burdensome because it “would be

required to create a privilege log for every single document

sought by each request, which requests constitute an abuse of

the discovery process.” Doc. #50 at 7. Main Street has made no

showing as to the number of documents implicated by Savalle’s

requests. Main Street provides no explanation as to why creating

a privilege log would be unduly burdensome. Rather, it makes the

conclusory assertion that Savalle’s discovery requests are “an

abuse of the discovery process.” Id. “As with assertions


                               10
of privilege, a party asserting burden must come forward with

evidence of that burden.” Macmillan, Inc. v. Fed. Ins. Corp.,

141 F.R.D. 241, 243 (S.D.N.Y. 1992). Main Street has provided

the Court with no evidence regarding the burden that would be

associated with preparing a privilege log.

     Savalle argues that the Court should find Main Street’s

claims of privilege waived in light of its refusal to provide a

privilege log. Savalle’s position is largely supported by the

case law in this Circuit. See, e.g., Hunt Leibert, 2016 WL

3349629, at *3 (“Failure to provide a privilege log can result

in a waiver of the privilege.” (citation and internal quotation

marks omitted)); JDS Therapeutics, 2015 WL 6459092, at *2

(“[F]ailing to timely provide a privilege log may also result in

waiver.” (quoting Weiss v. Nat’l Westminster Bank, PLC, 242

F.R.D. 33, 66 (E.D.N.Y. 2007))); Holmes v. Fischer, No.

09CV00829S(LGF), 2013 WL 1309157, at *5 (W.D.N.Y. Mar. 28, 2013)

(“[E]ven if the informant’s privilege did apply, Defendants have

waived it. ... Defendants did not ... move for a protective

order or file any privilege log with regard to the requested

information. As such, Defendants have waived any such

privilege.”); OneBeacon, 2006 WL 3771010, at *7 (“As other

judges in this District and I have repeatedly held, the

unjustified failure to list privileged documents on the required

log of withheld documents in a timely and proper manner operates


                               11
as a waiver of any applicable privilege.”). Not only has Main

Street risked waiving its claims of privilege by failing to

provide Savalle with a privilege log (or to seek a protective

order), it has also utterly failed to meet its burden in

establishing the applicability of those privileges here. As

previously stated, the burden of establishing the applicability

of either the attorney-client privilege or the work product

doctrine “cannot be met by ‘mere conclusory or ipse dixit

assertions in unsworn motion papers authored by

attorneys.” OneBeacon, 2006 WL 3771010, at *4 (quoting Gulf

Islands Leasing, Inc. v. Bombardier Capital, Inc., 215 F.R.D.

466, 472 (S.D.N.Y. 2003)); accord Horace Mann, 240 F.R.D. at 47.

That is precisely what Main Street attempts to do here.

    Nevertheless, the Court is generally reluctant to find

claims of attorney-client privilege and work product protection

waived, particularly where, as here, there is ongoing related

litigation. Although Main Street has failed to carry its burden

of establishing any privilege or work product protection, the

Court will afford it one final opportunity to support those

claims.

    Accordingly, it is hereby ORDERED: On or before September

30, 2019, Main Street shall provide Savalle with a privilege log

that complies with the Federal and Local Rules of Civil




                               12
Procedure.2 Alternatively, on or before September 30, 2019, Main

Street may, in its discretion, move for a protective order from

providing such a privilege log. To the extent that Main Street

elects to seek a protective order, it must explain in detail why

providing a privilege log would be unduly burdensome, and

provide evidentiary support in support of that assertion (i.e.,

affidavits). Failure by Main Street to either timely provide

Savalle with a privilege log or to move for a protective order

will result in the waiver of all claimed privileges and/or work

product protection.

     If Main Street elects to provide Savalle with a privilege

log, then on or before October 4, 2019, counsel for Main Street

and Savalle shall engage in an in-person or telephonic meet-and-

confer conference to discuss whether, in light of the

information provided in the privilege log, Interrogatory 5, and


2 Counsel for Main Street are directed to carefully review the
Local Rules concerning the requirements of a privilege log, as
it is not entirely clear that counsel are familiar with that
provision of the Local Rules. Indeed, if counsel for Main Street
had reviewed the Local Rules, counsel would have realized that
the Local Rules require “preparation of a privilege log with
respect to all documents withheld on the basis of a claim of
privilege or work product protection except the following:
written or electronic communications between a party and its
trial counsel after commencement of the action and the work
product material created after commencement of the action.” D.
Conn. L. Civ. R. 26(e) (emphases added). That provision may
alleviate some of Main Street’s concerns about burden. The Court
also suggests that Main Street review the law applicable to
insurers and insurance disputes with respect to claims of
attorney-client privilege and work product protection.


                               13
Requests for Production 12 and 13 remain in dispute. If those

requests do remain in dispute, then on or before October 8,

2019, counsel for Savalle and Main Street shall file a joint

notice on the docket indicating that fact. The Court will then

set an expedited briefing schedule to address any remaining

dispute.

D.   Conclusion

     Therefore, for the reasons stated, and to the extent

Savalle’s motion may be construed as seeking to compel the

production of a privilege log, the Court GRANTS, in part,

Savalle’s Motion to Compel. [Doc. #39].

     SO ORDERED at New Haven, Connecticut this 16th day of

September, 2019.

                                   /s/
                               HON. SARAH A. L. MERRIAM
                               UNITED STATES MAGISTRATE JUDGE




                               14
